DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 10/07/21.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/21 has been entered.
 	The reply filed 10/07/21 affects the application 16/349,393 as follows:
1.      Claim 1 has been amended. Claim 4 has been canceled. New ground(s) rejections necessitated by Applicant’s amendments are set forth herein below.  
2.     The responsive is contained herein below.
Claims 1-3 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over GOSUDARSTVENNY J UNIVERSITET (RU 2 468 129 C2; English Translation; of record) to .
Claim 1 is drawn to a disinfectant, antibacterial and anticorrosion liquid, comprising: an electrospun solubilized composition of natural chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) dissolved in a mixture of citric acid (CA), ascorbic acid (AA) and deionized water, wherein the CA and the AA are about 5% of the mixture.
UNIVERSITET discloses a composition of a spinning solution comprising chitosan and water (a natural liquid composition) (see abstract; see also claim 1) wherein the additives of the composition have antiseptic, disinfectant, or antibacterial properties (i.e.; for disinfectant or antibacterial applications) (see claim 6), comprising: a composition of a spinning solution comprising chitosan, electrospun fiber produced from solutions of chitosan, and wherein the mixture comprises chitosan with other natural polymers (i,e.; an electrospun solubilized composition of natural chitosan CS).  That is, where chitosan is considered to be the natural polymer (see claim 1; page 4, paragraph 2; page 10, paragraph 4), and the composition comprises chitosan, water and polyvinylalcohol (i.e; an FDA approved polymer polyvinyl alcohol PVA) (see abstract; claim 7). Also, it should be noted that as evidenced by Baker, FDA has approved polyvinyl alcohol PVA to be in close contact with food products (see abstract; page 1, column 2, paragraph 1).  It should be noted that it is well settled that “intended use” of a composition or product, e.g., for disinfectant, antibacterial or anticorrosion applications, does not further limit claims drawn to a composition or product. See, e.g., Ex parte Marsham, 2 USPQ2d 1647 (1987) and In re Hack 114, USPQ 161.   

Furthermore, UNIVERSITET further discloses their the solution can comprise chitosan in the amount of 6 to 7 wt. percent and polyvinyl alcohol (PVA) in the amount of 1.43 to 1.9 wt. percent (see claim 7).  Also, UNIVERSITET further discloses wherein the ratio of chitosan to alginic acid in the finished fiber is 20:80 (i.e.; the compound and CS have a ratio of about 8:2) (see page 9, paragraph 5 original; see page 10, paragraph 6 translation).
Also, UNIVERSITET discloses the liquid composition as set forth in claim 1, and UNIVERSITET further discloses that the chitosan can have a molecular weight of 30-500 kDa or 30-500 kg/mol, and a deacetylation degree of 80-95 mol. percent (see claim 1).
The difference between Applicant’s claimed composition and the composition taught or suggested by UNIVERSITET is that UNIVERSITET do not explicitly disclose that the composition of chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in a mixture of citric acid (CA), ascorbic acid (AA) and deionized water, wherein the CA and the AA are about 5% of the mixture. However, UNIVERSITET disclose that citric acid (CA) and ascorbic acid (AA) can be used.
Seo et al. disclose a Kimchi nutrition reinforcing agent containing the fraction water-soluble chitosan which comprises the fraction water-soluble chitosan 0.01~30 weight%" ascorbic acid 0.001~5 weight%, citric acid 0.01~5 weight%, alginic acid 0.1~1 weight% and the

chitosan 0.01~30 weight%, the ascorbic acid 0.001~5 weight%, the citric acid 0.01~5 weight%, the alginic acid 0.1~1 weight% in which the number average molecular weight is 20~25, and the water 60~95 weight% (see page 3, 2nd paragraph). Furthermore, Seo et al. disclose that a fraction or composition comprising water-soluble chitosan 200,000~250,000 had most excellent deterrent effect of harmful microorganism (bacteria) (see page 4, Embodiment 2). In addition, Seo et al. disclose or suggest that ascorbic acid used in the disclose percentages (0.01~5 weight%) or amounts increases the antioxidant function of their composition and the citric acid used in the amount or percentage of 0.01~5 weight% prevent the stabilizer and acidification of the vitamin C (ascorbic acid) (see page 3, last paragraph). That is, Seo et al. disclose or suggest that citric acid (CA) and ascorbic acid (AA) provide specific positive effects or advantages to their composition. Also, it should be noted that a use of a mixture such as 3 weight% citric acid and 2 weight% ascorbic acid (vitamin C) (which are encompassed by the weight% taught by Seo et al. for citric acid and ascorbic acid) equates to a total amount or percent of 5 weight% of citric acid and ascorbic acid, as used by Applicant.  
Tianjin Tiens Biological Development Co Ltd discloses a method of obtaining deacetylated chitosan from shrimp shell (see abstract). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for a mixture of two acids such as citric acid and ascorbic acid, as previously disclosed by UNIVERSITET in a separate embodiment (page 10 
and to use CS that has a low molecular weight range, about 200 kDa and degree of deacetylation of about 89.9% which are molecular weight and degree of deacetylation, respectively that are within the range disclosed by UNIVERSITET and that is obtained from shrimp shell as taught by Tianjin Tiens Biological Development Co Ltd, so as to improve the methodology of formation of the chitosan biopolymeric nanofibers  for preparation of the bandage for wound treatment and thus improve its effect or efficacy, and especially since it is obvious to expect the two acids such as citric acid (CA) and ascorbic acid (AA) would have the same utility, and also since Seo et al. disclose that citric acid (CA) and ascorbic acid (AA) provide special antioxidant effects or advantages to their composition.
One having ordinary skill in the art would have been motivated, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for a mixture of two acids such as citric acid and ascorbic acid, as previously disclosed by UNIVERSITET in a separate embodiment (page 10 paragraph 6 translation; page 9, paragraph 5 original), and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., and to use CS that has a low molecular weight range, about 200 kDa and degree of deacetylation of about 89.9% which are molecular weight and degree of deacetylation, respectively that are within the range disclosed by UNIVERSITET and that is obtained from 

Claim 2 is drawn to the liquid composition as set forth in claim 1, wherein the PVA and CS have a ratio of about 8:2.
The difference between Applicant’s claimed composition and the composition taught or suggested by UNIVERSITET, Seo et al. and Tianjin Tiens Biological Development Co Ltd is that UNIVERSITET, Seo et al. and Tianjin Tiens Biological Development Co Ltd do not explicitly disclose a composition wherein the PVA and CS have a ratio of about 8:2.
Further, provided that in both embodiments UNIVERSITET discloses the methodology of preparation of the chitosan fibers for manufacturing of the bandage for wound treatment (abstract; claim 7 translation; claim 7 original; page 9, paragraph 5 original; page 10, paragraph 6 translation), the modification to UNIVERSITET's composition, of providing for wherein the compound and CS have a ratio of about 8:2, would provide the benefit of improving the methodology of formation of the chitosan biopolymeric nanofibers  for preparation of the bandage for wound treatment (abstract).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for a mixture of two acids such as citric acid and 
and to use CS that has a low molecular weight range, about 200 kDa and degree of deacetylation of about 89.9% which are molecular weight and degree of deacetylation, respectively that are within the range disclosed by UNIVERSITET and that is obtained from shrimp shell as taught by Tianjin Tiens Biological Development Co Ltd, so as to improve the methodology of formation of the chitosan biopolymeric nanofibers  for preparation of the bandage for wound treatment and thus improve its effect or efficacy, and especially since it is obvious to expect the two acids such as citric acid (CA) and ascorbic acid (AA) would have the same utility, and also since Seo et al. disclose that citric acid (CA) and ascorbic acid (AA) provide special antioxidant effects or advantages to their composition.
One having ordinary skill in the art would have been motivated, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for wherein the compound and CS have a ratio of about 8:2, as previously disclosed by UNIVERSITET in a separate embodiment (page 10, paragraph 6 translation; page 9, paragraph 5 original), and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., and to use CS that has a low molecular weight range, about 200 kDa and degree of deacetylation of about 89.9% which are molecular weight and degree of deacetylation, .

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over GOSUDARSTVENNY J UNIVERSITET, as evidenced by Baker et al. in view of Seo et al., as applied in claim 1 above and further in view of Arthur et al. (US 20130165487 A1).
Claim 3 is drawn to the liquid composition as set forth in claim 1, wherein the PVA has a molecular weight of about 125000.
The difference between Applicant’s claimed composition and the composition taught or suggested by UNIVERSITET, Seo et al. and Tianjin Tiens Biological Development Co Ltd is that UNIVERSITET, Seo et al. and Tianjin Tiens Biological Development Co Ltd do not explicitly disclose or suggest using PVA with a molecular weight 125000 in in composition.
Arthur et al. PVAs encompassed having weight average molecular weights from about 12,500 g/mole to about 125,000 g/mole (see page 3, [0046]).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for wherein the PVA has a molecular weight of 125000 as taught by Arthur et al. and CS, and in which the chitosan (CS) and an FDA approved 
One having ordinary skill in the art would have been motivated, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for wherein the PVA has a molecular weight of 125000 as taught by Arthur et al. and CS, and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., and to use CS that has a low molecular weight range, about 200 kDa and degree of deacetylation of about 89.9% which are molecular weight and degree of deacetylation, respectively that are within the range disclosed by UNIVERSITET and that is obtained from shrimp shell as taught by Tianjin Tiens Biological Development Co Ltd, so as to improve the methodology of formation of the chitosan biopolymeric nanofibers  for preparation of the 
Response to Arguments
Applicant's arguments with respect to claims 1-3 have been considered but are not found convincing.
The Applicant argues that RU2468129 (UNIVERSITET) teaches ‘citric acid or ascorbic acid’ (emphasis added). This is clearly different from ‘citric acid and ascorbic acid’ as stated in claim 1. The ‘or’ in RU2468129 would then clearly affect the requirement that ‘citric acid and ascorbic acid’ would be about 5% of the mixture. It further would lead to a different composition and different results.
However, the above rejection was made by applying UNIVERSITET, Seo et al and Tianjin Tiens Biological Development Co Ltd references. And thus, it is obvious to the use of different amounts or percentages (%) of citric acid and ascorbic acid such as a mixture of citric acid and ascorbic acid of 5% in the composition as taught or suggested by Seo et al. 
The Applicant argues that Seo’s reference to water soluble chitosan consisting of (i.e. strictly limiting to only AA and CA) ascorbic acid and citric acid does not complement the lack of teaching in RU2468129. Seo teaches a water-soluble chitosan and there is no mentioning of combining chitosan with PVA or PVA with 12500 Da, having nanofibers or electrospinning chitosan and PVA which are then solubilized, implying that there is no suggestion in Seo to combine or even an expected outcome or success.


However, Applicant’s composition as claims do not require nanofibers of particular diameter. More importantly, UNIVERSITET discloses electrospinning nanofibers. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for a mixture of two acids such as citric acid and ascorbic acid, as previously disclosed by UNIVERSITET in a separate embodiment (page 10 paragraph 6 translation; page 9, paragraph 5 original), and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., and to use CS that has a low molecular weight range, about 200 kDa and degree of deacetylation of about 89.9% which are molecular weight and degree of deacetylation, respectively that are within the range disclosed by UNIVERSITET and that is obtained from shrimp shell as taught by Tianjin Tiens Biological Development Co Ltd, so as to improve the methodology of formation of the chitosan biopolymeric nanofibers  for preparation of the bandage for wound treatment and thus improve its effect or efficacy, and especially since it is obvious to expect the two acids such as citric acid (CA) and ascorbic acid (AA) would have the same utility, and also since Seo et al. disclose that 
The Applicant argues that the used PVA was of molecular weight of 125000, which is clearly different from RU2468129 which states 130 Ka for PVA. Identifying PVA with a matching molecular weight feels like hindsight as there are too many variables in the composition to make it actually work, and as stated above, RU2468129 starts off with the incorrect combination of ‘citric acid or ascorbic acid’ (not ‘and’ as discussed above). With that incorrect and clearly different start in RU2468129, matching up limitations of Applicant’s claim 1 to argue ‘citric acid and ascorbic acid’ and a PVA with about 12500 Da further has no guarantee of a successful outcome.
However, the above rejection was made by applying UNIVERSITET, Seo et al., Tianjin Tiens Biological Development Co Ltd and Arthur et al. references. And thus, UNIVERSITET (RU2468129) does not have to disclose PVA of molecular weight of 125000. Also, Seo et al. disclose the use of citric acid and ascorbic acid, and Arthur et al. disclose or suggest PVAs having weight average molecular weights of 125000. Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated, to have modified the composition, as previously disclosed by UNIVERSITET, in order to have provided for wherein the PVA has a molecular weight of 125000 as taught by Arthur et al. and CS, and in which the chitosan (CS) and an FDA approved polymer polyvinyl alcohol (PYA) is dissolved in the mixture of citric acid and ascorbic acid and deionized water, wherein the citric acid (CA) and ascorbic acid (AA) of percent of the 5% of the mixture or modified composition as taught or suggested by Seo et al., and to use CS that has a low molecular weight range, about 200 kDa and degree of deacetylation of about 89.9% which are molecular weight and degree of deacetylation, 
Also, it should be noted that "[a]ny judgement on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant's disclosure, such a reconstruction is proper." In re McLaughlin 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).  That is, the Examiner has not used improper hindsight.
The Applicant argues that Applicant further argues that Arthur can’t simply be used to complement to missing features of RU2468129, Baker or Seo. Arthur is totally silent on electrospinning and/or nanofibers. Hence there is no guaranteed success by combining Arthur’s teachings and guarantee that they would actually work towards the liquid and the benefits of that liquid as currently claimed in claim 1. Again, RU2468129 basis is different from our composition as discussed above which removes itself from the combination of cited references.
However, the above rejection was made by applying UNIVERSITET, Seo et al., Tianjin Tiens Biological Development Co Ltd and Arthur et al. references. And thus Arthur does not have to disclose electrospinning and/or nanofibers. More importantly, UNIVERSITET discloses electrospinning nanofibers. Consequently, as set forth in the above rejection, one having ordinary 
Applicant's arguments with respect to claims 1-3 have been considered but are moot with respect to the new ground(s) of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623